Citation Nr: 0733620	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

This case was remanded by the Board in April 2006 to comply 
with the duty to notify and assist a claimant, including 
additional VA examinations.  That notice and assistance has 
been completed, and the case has now been returned to the 
Board further appellate consideration.  

In April 2006, the veteran withdrew in writing the appealed 
issues of entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD) and special 
monthly compensation based on housebound status.  The April 
2006 veteran's written request to withdraw his appeal on 
these issues was effective to withdraw the appeal, 
notwithstanding the subsequent VA examination and the RO's 
subsequent issuance of a supplemental statement of the case.  
The veteran specifically noted that the "Aid & Attendance is 
the only issue I am appealing."  The criteria for withdrawal 
of a notice of disagreement and substantive appeal by the 
veteran have been met regarding these issues.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).
 

FINDING OF FACT

The evidence for and against the claim is at least in 
relative equipoise on the question of whether, due to 
service-connected disabilities, the veteran is so helpless as 
to be in need of the regular aid and attendance of another 
person.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an award of special monthly compensation based 
on the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
May 2006 and September 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in a May 
2006 letter. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue remaining on appeal, and 
that VA has satisfied the duty to assist.  In compliance with 
the Board's April 2006 remand, the RO issued notice letters 
to the appellant (May 2006, September 2006), obtained VA 
examinations (October 2006), then readjudicated the 
appellant's claim and issued a Supplemental Statement of the 
Case (June 2007).  The Board finds that VA has substantially 
complied with the Board's April 2006 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  In addition, 
because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).




SMC for Aid and Attendance

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden, or is so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for 
multiple service-connected disabilities that include hearing 
loss, rated as 80 percent disabling; PTSD, rated as 70 
percent disabling; tinnitus, rated as 10 percent disabling; 
and otitis, rated as 0 percent disabling.  The combined 
schedular ratings during the period of claim have been 100 
percent.  A 100 percent combined schedular disability rating 
has been in effect from February 1994.  

In this case, there is evidence of record that shows that the 
veteran requires some assistance to dress or undress himself, 
requires supervision for bathing and attending to the wants 
of nature, and the veteran requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  For example, an October 2006 VA 
aid and attendance/housebound examination report reflects the 
examiner's findings that the veteran was fully dependent on 
his wife, who had to help the veteran dress and undress, 
shower and bathe, put on socks and shoes, that the veteran is 
very weak and fragile and has a tendency to fall and history 
of falling, she has to cook, clean, and assist with fixing 
medications, drive the veteran to appointments and 
everywhere, the veteran had poor memory, and the veteran did 
not have the capacity or capability to protect himself from 
hazards and dangers of daily environment such as fall, 
flooding, and fire.  The VA aid and attendance examiner 
concluded that the veteran had severe deficiency in the 
activity of daily living, and recommended the aid and 
attendance of another person.  

The evidence also shows that such constant and personal 
assistance has in fact been provided by the veteran's spouse, 
who is a certified nursing assistant (CAN), and who has been 
providing full-time care for the veteran.  While not all the 
aid and attendance criteria are met in this veteran's case, 
the guiding regulation that outlines factual criteria for 
determining the need for the aid and assistance of another 
person specifically provides that it is not required that all 
of the disabling conditions enumerated be present before a 
favorable rating based on the need for aid and attendance be 
made.  38 C.F.R. § 3.352(a).  Based on the evidence, the 
Board finds that the evidence shows that the veteran requires 
the regular aid and attendance of another person to dress or 
undress himself, for bathing and attending to the wants of 
nature, and the veteran requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  

On the question of whether the veteran's need for aid and 
attendance is due to service-connected disabilities, there is 
some evidence that shows that the veteran's need for aid and 
attendance is due to service-connected disabilities, 
primarily PTSD and hearing loss, and there is also some 
evidence that shows that the veteran's need for aid and 
attendance is due to non-service-connected disabilities of 
Alzheimer's Disease with dementia, coronary artery disease, 
hypertension, chronic obstructive pulmonary disease, severe 
degenerative arthritis of multiple joints, benign prostatic 
hypertrophy.  

The evidence in support of the veteran's claim for special 
monthly compensation based on aid and attendance includes a 
February 2001 VA aid and attendance examination report that 
shows that the veteran required the assistance of his wife to 
dress, needed supervision all the time due to mental 
disorder, and could leave home only with supervision.  
Because this examination report reflected a diagnosis of 
PTSD, and did not mention Alzheimer 's disease or non-
service-connected disabilities, this evidence tends to show 
that the need for aid and attendance is due to the service-
connected PTSD symptoms.  

The evidence weighing in favor of the veteran's claim for 
special monthly compensation based on aid and attendance 
includes June 2001 VA PTSD opinions that the veteran needs 
aid and attendance due to both service-connected PTSD and 
non-service-connected Alzheimer's Disease; that it would be 
speculative to try to differentiate the degree to which PTSD 
and Alzheimer's contributed to, or exacerbated, the need for 
aid and attendance; that PTSD and Alzheimer's were 
inextricably interlinked; that one of the disorders would 
cause worsened impulse control of the other, such as 
increased desire for isolation and decreased tolerance of 
others.  

The evidence weighing both for and against the veteran's 
claim for special monthly compensation based on aid and 
attendance includes a March 2001 VA aid and attendance 
examination report that shows that the veteran required some 
assistance of his wife, his wife handled the financial 
affairs, but the veteran did not have any restriction to his 
home or to the immediate vicinity.  The examination report 
reflected diagnoses of PTSD by history, and suspected 
personality disorder.  The Board also notes that the veteran 
has been found by a VA examiner and adjudicated by VA to be 
incompetent to handle disbursement of funds due to 
psychiatric impairment, although the VA examiner's opinion 
was that the veteran had dementia, but did not identify which 
psychiatric diagnosis was responsible for the dementia.  The 
October 2006 VA aid and attendance/housebound examination 
report that concluded that the veteran had severe deficiency 
in the activity of daily living, and recommended the aid and 
attendance of another person, indicated that the veteran had 
dementia, but did not attempt to differentiate the service-
connected and non-service-connected etiology of the veteran's 
need for aid and attendance.    

The evidence weighing against the veteran's claim for special 
monthly compensation based on aid and attendance includes an 
October 2006 VA PTSD examination report that reflects the 
opinion, variously stated in the report, that the majority of 
the veteran's psychiatric symptoms that require the need for 
the aid and attendance of another person were due to the 
veteran's non-service-connected Alzheimer's Disease, rather 
than PTSD.  The October 2006 VA PTSD examination report 
indicated that Alzheimer's Disease, which had been diagnosed 
in about 2000, was progressive in severity, and caused recent 
memory problems and problems with executive functioning; that 
the veteran's problems with activities of daily living were 
due to medical problems and dementia, and were not due to 
PTSD; that PTSD and dementia were independent of each other, 
so the only interaction may be response inhibition that may 
increase the inability to contain emotional reactions 
triggered by trauma-related cues; the level of psychiatric 
symptoms or impairment attributed to PTSD alone was reflected 
by a Global Assessment of Functioning scale score of 50, 
which represented serious psychiatric symptoms; the 
psychiatric symptoms associated with PTSD were nightmares, 
hypervigilance, sleep impairment, avoidance, and social 
withdrawal, and many of the other past symptoms were no 
longer bothering the veteran; and the veteran's PTSD symptoms 
were overshadowed by the dementia process, which caused 
difficulty organizing, planning, and executing a plan.   

After a review of the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether, due to 
service-connected disabilities, he is so helpless as to be in 
need of regular aid and attendance of another person.  
Although there is some medical opinion evidence that tends to 
differentiate the PTSD and Alzheimer's psychiatric 
symptomatology, and attributes the majority of the veteran's 
need for aid and attendance to the non-service-connected 
Alzheimer's Disease (October 2006 VA PTSD examination 
report), there is other competent medical opinion evidence of 
record that tends to relate most of the veteran's need for 
aid and attendance to the service-connected PTSD (February 
2001 VA aid and attendance examination report) or indicates 
that differentiation of such service-connected PTSD and non-
service-connected Alzheimer's Disease psychiatric 
symptomatology is not possible (June 2001 VA PTSD opinions).  
For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the criteria for an 
award of special monthly compensation based on the need for 
the regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


